UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6488


DEANTHONY DOANE,

                  Petitioner – Appellant,

          v.

GENE   JOHNSON,     Director     of   Virginia     Department     of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-01154-GBL-JFA)


Submitted:   November 21, 2011               Decided:   December 8, 2011


Before WILKINSON and      NIEMEYER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


DeAnthony Doane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In Doane v. Johnson, No. 11-6675 (4th Cir. Nov. 18,

2011) (unpublished), we denied a certificate of appealability

and dismissed DeAnthony Doane’s appeal of the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

In the subject appeal, Doane seeks to appeal from the identical

district court order.               In light of our decision in No. 11-6675,

we   hold    that      this    appeal    is     moot.      Accordingly,        we    deny    a

certificate       of      appealability         and     dismiss    the     appeal.          We

dispense      with      oral        argument    because     the        facts   and    legal

contentions         are       adequately        presented         in     the    materials

before      the   court       and    argument      would   not    aid    the   decisional

process.

                                                                                DISMISSED




                                               2